Citation Nr: 0831931	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-35 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  He served in the Vietnam.  The veteran died in 
February 2005.  The appellant is his widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2005 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied service connection for the cause of the 
veteran's death.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The record reflects that at the time of death, the veteran 
was service connected for post-traumatic stress disorder 
(PTSD) rated 70 percent disabling, and headaches, variously 
characterized as tension and/or migraine, rated 30 percent 
disabling.  A combined disability rating of 80 percent was in 
effect for which he had been granted a total rating based on 
unemployability due to service-connected disability since 
January 1997.  

The veteran's death certificate records that he died on 
February [redacted], 2005 of acute myocardial infarction due to or as 
a consequence of coronary artery disease due to or as a 
consequence of hypertension.  Other significant conditions 
listed as contributing to death but not resulting in the 
underlying cause included congestive heart failure and PTSD.

Among other things, the appellant through her representative 
argues that PTSD played a key part in the development of the 
myocardial infarction and hypertension that resulted in the 
veteran's death.  She also maintains that the medication 
taken for service-connected headaches led to hypertension and 
the heart attack from which the veteran ultimately died.  In 
view of such, the Board thus finds that service connection 
for the cause of death is being claimed on a secondary basis.

It is also averred that VA treatment the veteran was provided 
for migraine headaches was implicated in the development of 
hypertension leading to death.  In this regard, the appellant 
contends that the veteran was prescribed Imitrex which is 
contraindicated for those suffering from hypertension.  She 
maintains that the use of this medication with known side 
effects of hypertension and myocardial infarction constituted 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part that 
resulted in additional disability for which service 
connection under 38 U.S.C. § 1151 (West 2002 & Supp. 2008) 
should be considered.  

In light of the above, the Board finds that the issues of 
entitlement to service connection for the cause of death on a 
secondary basis and compensation under 38 U.S.C. § 1151 for 
the cause of death are inextricably intertwined with the 
overall claim of service connection for the cause of the 
veteran's death.  These claims must therefore be addressed 
prior to disposition of the current issue on appeal.

In considering the appellant's contentions, the Board finds 
that the claims folder does not contain the requisite 
competent medical information to grant or deny service 
connection for the cause of death on any basis.  To do 
otherwise would be resorting to speculation.  Service 
connection may not be granted based on resort to speculation 
or remote possibility. See 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  The Board is prohibited from making 
conclusions based on its own medical judgment. See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991)).  Therefore, as requested 
by the accredited representative, the case should be remanded 
for reasons that include consideration of the claim on a 
secondary basis and under 38 U.S.C.A. § 1151.  An examination 
of the record should be conducted by a VA cardiologist to 
ascertain whether or not a service-connected disability or 
medication taken therefor contributed substantially or 
materially or combined to cause death, or aided or lent 
assistance to death, (See 38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.312 (2008)) or whether VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider. See 38 U.S.C. § 1151. 

Additionally, the appellant avers that the veteran was 
treated for hypertension by Dr. Thomas Greer and Kettering 
Memorial Hospital, but that records obtained from the latter 
provider are incomplete and insufficient.  The Board observes 
that both providers were contacted in February 2006, but that 
only emergency services records were requested from the 
hospital.  It does not appear that Dr. Greer has responded to 
VA's request to date.  Under the circumstances, the RO should 
make an additional request to both providers for all records 
pertaining to the veteran's treatment.  As well, the 
appellant and her representative will be requested to make an 
effort to secure such records themselves so that claims 
folder will be as complete as possible.

The appellant also requests that VA outpatient records be 
retrieved.  Review of the claims folder shows that VA 
outpatient notes dated through November 2003, and from 
January to February 2005 are of record.  As VA has notice of 
the existence of additional VA clinical data, they must be 
retrieved and associated with the other evidence already on 
file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, VA records dating from 
December 2003 to December 2004 should be requested and 
associated with the claims folder.  



Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§  5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008); 
See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) are 
fully met and complied with 
respect to all issues, including 
entitlement to compensation under 
38 U.S.C. § 1151 for the cause of 
death and service connection for 
the cause of death as secondary to 
PTSD and/or medication taken for 
service-connected headaches.  She 
should also be notified regarding 
the criteria for rating a 
disability or establishing an 
effective date should service 
connection be granted. See Dingess 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Dr. Thomas Greer and Kettering 
Memorial Hospital should be re-
contacted and asked to submit all 
clinical records pertaining to the 
veteran's treatment for 
hypertension.

3.  The appellant and her 
representative should be contacted 
by separate letter and asked to 
personally obtain records from Dr. 
Thomas Greer and Kettering 
Memorial Hospital in support of 
the claim.

4.  VA outpatient records dating 
from December 2003 through 
December 2004 should be retrieved 
and associated with the claims 
folder.

5.  After a reasonable period of 
time for receipt additional 
records, the RO should arrange for 
the veteran's claims folders to be 
reviewed by a VA cardiologist.  A 
copy of this remand must be made 
available to the physician.  A 
comprehensive clinical history 
should be reported.  Following 
review of the record, the examiner 
should provide opinions as to 
whether it is at least as likely 
as not (i.e., there is a 50 
percent or greater probability) 
that a) PTSD or medication 
(Imitrex) taken for headaches 
contributed substantially or 
materially or combined to cause 
death, or aided or lent assistance 
to death from heart disease; and 
b) whether the proximate cause of 
death was due to any carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of 
the VA, specifically, in 
prescribing Imitrex for headaches, 
or led to an event not reasonably 
foreseeable.

In providing the requested 
opinion, the physician should 
address whether VA failed to 
exercise the degree of care that 
would be expected of a reasonable 
health care provider.  The 
examiner is requested to provide a 
detailed rationale for the 
opinions rendered.

6.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

7.  The RO should adjudicate the 
claims of entitlement to 
compensation under 38 U.S.C. 
§ 1151 for the cause of death, and 
entitlement to service connection 
for the cause of death secondary 
to PTSD and/or medication taken 
for service-connected headaches.

8.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

